DETAILED ACTION
Election/Restrictions
Claim 1 and 18 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 4-5 and 28, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between species I-III and A-B as set forth in the Office action mailed on 06/10/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claim 1-6, 8-15, 18, 23-24 and 28 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and 18, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “wherein the first antenna patch further comprises a second penetration point, and a third power feed point connected to a third power feed line for dual-polarization radiation, the second antenna patch further comprises a fourth power feed point connected to a fourth power feed line that penetrates through the second penetration point, for dual-polarization radiation, the second power feed line comprises a first horizontal power feed line formed in parallel with the first antenna patch to connect the first penetration point to the second power feed point, the fourth power feed line comprises a second horizontal power feed line formed in parallel with the first antenna patch to connect the second penetration point to the fourth power feed point, a first angle between a direction in which the first horizontal power feed line extends and a first line crossing over a center of the first antenna patch is equal to a second angle between a direction in which the second horizontal power feed line extends and a second line that crosses the center of the first antenna patch perpendicularly to the first line, and each of the first angle and the second angle is proportional to a spacing between the first penetration point and the second penetration point”. 
Regarding claim 28, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “wherein the first circular antenna patch further comprises a second penetration point, and a third power feed point connected to a third power feed line for dual-polarization radiation, the second circular antenna patch further comprises a fourth power feed point connected to a fourth power feed line that penetrates through the second penetration point, for dual- polarization radiation, the second power feed line comprises a first horizontal power feed line formed in parallel with the first circular antenna patch to connect the first penetration point to the second power feed point, the fourth power feed line comprises a second horizontal power feed line formed in parallel with the first circular antenna patch to connect the second penetration point to the fourth power feed point, a first angle between a direction in which the first horizontal power feed line extends and a first line crossing over a center of the first circular antenna patch is equal to a second angle between a direction in which the second horizontal power feed line extends and a second line that crosses the center of the first circular antenna patch perpendicularly to the first line, each of the first angle and the second angle is proportional to a spacing between the first penetration point and the second penetration point”. 
The antenna arrangement and configuration provides a unique antenna structure and module arrangement not realized by the prior art of record.
For example, the claimed invention is not taught by the prior art reference Rajagopalan (US20200021019A1) and/or Paulotto (20190020110A1). There is no reason or suggestion in the prior art reference for one of ordinary skill in the art to modify Rajagopalan and/or Paulotto to include the claimed invention of claim 1, 18 and 28.
Dependent claim 2-6 and 8-15 is allowable based on its dependence on claim 1. Dependent claim 23-24 is allowable based on its dependence on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845